DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s argument filed on 12/18/2020. Claim 1 has been amended.
Response to Arguments
Applicant’s arguments, see pages 1-4, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1 under U.SC. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kushnir et. al.  (US 6478567) and Gunther et. al. (US 20180290361).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir et. al. (US 6478567) in view of Gunther et. al. (US 20180290361).

	Regarding Claim 1, Kushnir discloses that a nozzle assembly comprising (abstract): a nozzle -142 defining a bore having an upstream portion and a downstream portion (Figure 5, col 5, line 5, barrel-128 has a cylindrical passage-138, upstream 138a and downstream 138b ); and a tip and a tip retainer housed in the downstream portion of the bore of the nozzle (Figure 5, col 2, line 36, sleeve/retainer-156  prevents the nozzle containing the tip  from working loose; col 5, line 26-28, the nozzle-142 contains the tip-146a and the retainer/sleeve-156 threaded into the barrel/bore-128 and they are housed in the downstream portion 138b of the bore as shown in the figure), the tip defining a bore having an upstream portion and a downstream portion (Figure 5, col 5, line 1-5,  upstream -132b, downstream 132-a), the bore of the tip and the upstream portion of the bore of the nozzle forming a melt (Figure 5, claim 7, passageway-152), the tip including an outlet in fluid communication with the bore of the tip for dispensing the melt into the cavity (Figure 5, col 5, line32-40, passageway-152 and three discharges-146b extend from the passage to inject the molten plastic form the nozzle ), the tip including a flange threadably connected to the downstream portion of the bore of the nozzle (Figure 5, col 5, line 24-26, col5, line 15, flange-147  is threaded with the internal threads-136 of the bore portion 132b  which intersects with the downstream portion-138b  of the bore of the nozzle), the flange between the upstream and downstream portions of the tip (Figure 5, flange -147 between 132b downstream-132b and upstream 132a), and the tip retainer threadably connected to the downstream portion of the bore of the nozzle (col 5, line 43-47, sleeve/retainer-156 is threaded to the downstream portion of the bore-132a), the tip retainer having an upstream surface abutting a downstream surface of the flange ( the tip retainer/sleeve -156 is threaded to the downstream portion of the bore-132a and abuts the flange as shown in the Figure ).
	Furthermore, regarding Claim 1, Kushnir discloses that the flange having a diameter greater than a diameter of the upstream portion of the tip and a diameter of the downstream portion of the tip (claim 1-discloses an enlarged shank, col 5, line 66, col 6, line 1-3, the sleeve/retainer-156 is inserted into the downstream bore portion 132-a and there is a gap between sleeve -156 and the flange to accommodate thermal expansion). It would be obvious for one ordinary skilled in the art to interpret that the gap between the flange and the sleeve is to accommodate thermal expansion without causing parts to crack.
(Figure 3, [0028]).  Therefore, It would be obvious for one ordinary skilled in the art to modify the flange of the Kushnir, by moving the threads from the shaft to the flange as movement of the threads from one part of the apparatus to the other part of the apparatus is both obvious and conventional unless there is credible functional difference.
	Shifting the location of an element would not have modified the operation of a device. In re Japiske 181F.2d1019, 86 USPQ 70 (CCPA 1950).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the threads on the shaft by moving it from flange, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the threads at the external surface of the flange for the purpose of securely mounting the nozzle part to the flange part and  making the assemble easily replaceable in case of damaged parts ([0028]).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir et. al. (US 6478567) and Gunther et. al. (US 20180290361) as applied to claim 1 above in view of Babin et. al. (US 8282386).
	Regarding Claim 2-3, Kushnir discloses upstream portion of the tip-132b is connected to the downstream portion- 138b of the bore of the nozzle  but fails to (Figure 4, col 6, line 58).
It would be obvious at the time of applicant’s invention was made to modify the bore taught by Kushnir with that of piston bore containing a piston taught by Nabib for the purpose of smooth movement of the molten material.
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushnir et. al. (US 6478567) and Gunther et. al . (US 20180290361)  as applied to claim 1 above, and further in view of Tabassi et. al. (US 20100047383).
	Regarding Claim 4, Kushnir discloses a nozzle assembly with a tip having downstream and upstream portion but fails to disclose that the tip includes a plurality of longitudinal grooves on an external surface. In the same field of endeavor pertaining to the art of nozzle assembly, Tabassi discloses that the nozzle tip-1131 includes a base-1141 and a conical body-1147, the conical body has plurality of longitudinal grooves -1147 at the external surface (Figure 11a, [0051]).
	It would be obvious at the time of application invention was made to combine the teaching s of Kushnir with that of the teachings of grooves by Tabassi for the purpose of securing locking of the tip to the noozle ([0051], Tabassi).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748